DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 16-20 are objected to because of the following informalities:  
In Claim 16, “The computer program product of claim 14” should read “The computer program product of claim 15”.  
In Claim 17, “The computer program product of claim 9” should read “The computer program product of claim 16”.
In Claim 18, “The computer program product of claim 10” should read “The computer program product of claim 17”.
In Claim 19, “The computer program product of claim 14” should read “The computer program product of claim 15”.
In Claim 20, “The computer program product of claim 18” should read “The computer program product of claim 19”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “determining, based on a timestamp automatically generated by a selected one of the plurality of portable devices, a baseline start time for the plurality of time-based waveforms, the baseline start time corresponding to the one or more respiratory cycles; and time-aligning each of the time-based waveforms based on the baseline start time”. This limitation is unclear because it is unclear how a baseline start time, which is a single point in time, can correspond to one or more respiratory cycles, which is a range of time. For the purposes of substantive examination, the examiner is interpreting this limitation as the baseline start time being determined on a device that is also tracking one or more respiratory cycles over time.
Claim 12 recites the limitation “determining, based on a timestamp automatically generated by a selected one of the plurality of portable devices, a baseline start time for the plurality of time-based waveforms, the baseline start time corresponding to the one or more respiratory cycles; and time-aligning each of the time-based waveforms based on the baseline start time”. This limitation is unclear because it is unclear how a baseline start time, which is a single point in time, can correspond to one or more respiratory cycles, which is a range of time. For the purposes of substantive examination, the examiner is interpreting this limitation as the baseline start time being determined on a device that is also tracking one or more respiratory cycles over time.
Claim 19 recites the limitation “determining, based on a timestamp automatically generated by a selected one of the plurality of portable devices, a baseline start time for the plurality of time-based waveforms, the baseline start time corresponding to the one or more respiratory cycles; and time-aligning each of the time-based waveforms based on the baseline start time”. This limitation is unclear because it is unclear how a baseline start time, which is a single point in time, can correspond to one or more respiratory cycles, which is a range of time. For the purposes of substantive examination, the examiner is interpreting this limitation as the baseline start time being determined on a device that is also tracking one or more respiratory cycles over time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As there are no claim limitations that use the word “means” or “step”, there are no claims being interpreted under 35 U.S.C. 112(f). Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galeev et al (US 2018/0256096 Al, hereinafter Galeev).
Regarding Claim 1, Galeev discloses a method, comprising: 
capturing, with a portable device (Element 100, Fig. 4A), a plurality of signals generated by one or more sensors of the portable device (Figs. 4A, 4C) positioned to sense a portion of a human user's body (“the accelerometer is located in a wearable band worn at the wrist of the subject”, [0057]), wherein the one or more sensors generate the plurality of signals in response to sensor-detected movements of the user's body measured along multiple axes (“FIG. 4A depicts an example of the raw data collected by a three-axis accelerometer calibrated to detect micro-motion during a rest or sleep state”, [0057]), the movements corresponding to lung activity in the user's body (“micro-motions caused by respiration”, [0057]; respiration corresponds to lung activity in a user’s body) during one or more respiratory cycles (“micro-motions caused by respiration”, [0057]);
selecting, using signal processing performed by a signal processor (Element 305 in Element 300, Fig. 3) embedded in the portable device (“300…may be present in…apparatus 100”, [0045]), a preferred axis of measurement from among the multiple axes (“the output of each axis of the accelerometer can be assessed and the clearest signal … can be selected for respiratory analysis”, [0058]); 
filtering, with the signal processor, waveforms generated by selected signals selected from among the plurality of signals (Fig. 5; “Fig. 5 depicts what such a single-axis output looks like after it has been…smoothed using a smoothing filter…”), wherein the selected signals correspond to signals generated in response to movements of the user's body measured along the preferred axis of measurement (the output of the selected axis of the accelerometer corresponds to the body micro-movements along that axis); 
extracting from the waveforms, using the signal processor, at least one biomarker (“the output of the accelerometer(s) can be used not only to detect sleep but to identify sleep stages (i.e., light sleep”, [0060]) corresponding to the lung activity (“During a sleep stage, breathing can become heavier or lighter”, [0060]; breathing both heavily and lightly corresponds to lung activity) and, based on the at least one biomarker (“This can result when the subject has been breathing shallowly for an extended period of time”, [0067]), determining a respiratory condition of the user (“Apparatus 100 can also be configured to detect sleep events, such as sleep apnea or respiratory arrest”, [0067]); 
generating a notification (“Apparatus 100 can …wake the subject…”, [0070]; a wake notification must be generated) based on the respiratory condition as determined (“…when apparatus 100 determines the onset of deep stage sleep”, [0070]); and 
conveying the notification to the user via the portable device (“Apparatus 100 can…wake the subject…”, [0070]).
Regarding Claim 8, Galeev discloses a system, comprising:
a portable device (Element 100, Fig. 4A) including a processor (Element 305 in Element 300, Fig. 3) and one or more sensors (“the accelerometer is located in a wearable band worn at the wrist of the subject”, [0057]) configured to generate a plurality of signals (Figs. 4A, 4C); wherein the portable device is configured to perform: 
capturing the plurality of signals generated by the one or more sensors positioned to sense a portion of a human user's body (“the accelerometer is located in a wearable band worn at the wrist of the subject”, [0057]), wherein the one or more sensors generate the plurality of signals in response to sensor-detected movements of the user's body measured along multiple axes (“FIG. 4A depicts an example of the raw data collected by a three-axis accelerometer calibrated to detect micro-motion during a rest or sleep state”, [0057]), the movements corresponding to lung activity in the user's body (“micro-motions caused by respiration”, [0057]; respiration corresponds to lung activity in a user’s body) during one or more respiratory cycles (“micro-motions caused by respiration”, [0057]);
selecting, using signal processing performed by a signal processor (Element 305 in Element 300, Fig. 3) embedded in the portable device (“300…may be present in…apparatus 100”, [0045]), a preferred axis of measurement from among the multiple axes (“the output of each axis of the accelerometer can be assessed and the clearest signal … can be selected for respiratory analysis”, [0058]); 
filtering, with the signal processor, waveforms generated by selected signals selected from among the plurality of signals (Fig. 5; “Fig. 5 depicts what such a single-axis output looks like after it has been…smoothed using a smoothing filter…”), wherein the selected signals correspond to signals generated in response to movements of the user's body measured along the preferred axis of measurement (the output of the selected axis of the accelerometer corresponds to the body micro-movements along that axis); 
extracting from the waveforms, using the signal processor, at least one biomarker (“the output of the accelerometer(s) can be used not only to detect sleep but to identify sleep stages (i.e., light sleep”, [0060]) corresponding to the lung activity (“During a sleep stage, breathing can become heavier or lighter”, [0060]; breathing both heavily and lightly corresponds to lung activity) and, based on the at least one biomarker (“This can result when the subject has been breathing shallowly for an extended period of time”, [0067]), determining a respiratory condition of the user (“Apparatus 100 can also be configured to detect sleep events, such as sleep apnea or respiratory arrest”, [0067]); 
generating a notification (“Apparatus 100 can …wake the subject…”, [0070]; a wake notification must be generated) based on the respiratory condition as determined (“…when apparatus 100 determines the onset of deep stage sleep”, [0070]); and 
conveying the notification to the user via the portable device (“Apparatus 100 can…wake the subject…”, [0070]).
Regarding Claim 15, Galeev discloses a computer program product (“one or more software components…”, [0046]) comprising one or more computer readable storage media having program instructions collectively stored therein, the program instructions executable by a processor to cause the processor to initiate operations (“a computer-readable medium including computer-executable instructions for performing methods consistent with certain disclosed embodiments”, [0046]) comprising: 
capturing, with a portable device (Element 100, Fig. 4A), a plurality of signals generated by one or more sensors of the portable device (Figs. 4A, 4C) positioned to sense a portion of a human user's body (“the accelerometer is located in a wearable band worn at the wrist of the subject”, [0057]), wherein the one or more sensors generate the plurality of signals in response to sensor-detected movements of the user's body measured along multiple axes (“FIG. 4A depicts an example of the raw data collected by a three-axis accelerometer calibrated to detect micro-motion during a rest or sleep state”, [0057]), the movements corresponding to lung activity in the user's body (“micro-motions caused by respiration”, [0057]; respiration corresponds to lung activity in a user’s body) during one or more respiratory cycles (“micro-motions caused by respiration”, [0057]);
selecting a preferred axis of measurement from among the multiple axes(“the output of each axis of the accelerometer can be assessed and the clearest signal … can be selected for respiratory analysis”, [0058]); 
filtering waveforms generated by selected signals selected from among the plurality of signals(Fig. 5; “Fig. 5 depicts what such a single-axis output looks like after it has been…smoothed using a smoothing filter…”), wherein the selected signals correspond to signals generated in response to movements of the user's body measured along the preferred axis of measurement (the output of the selected axis of the accelerometer corresponds to the body micro-movements along that axis); 
extracting from the waveforms at least one biomarker (“the output of the accelerometer(s) can be used not only to detect sleep but to identify sleep stages (i.e., light sleep”, [0060]) corresponding to the lung activity (“During a sleep stage, breathing can become heavier or lighter”, [0060]; breathing both heavily and lightly corresponds to lung activity) and, based on the at least one biomarker (“This can result when the subject has been breathing shallowly for an extended period of time”, [0067]), determining a respiratory condition of the user (“Apparatus 100 can also be configured to detect sleep events, such as sleep apnea or respiratory arrest”, [0067]); 
generating a notification (“Apparatus 100 can …wake the subject…”, [0070]; a wake notification must be generated) based on the respiratory condition as determined (“…when apparatus 100 determines the onset of deep stage sleep”, [0070]); and 
conveying the notification to the user via the portable device (“Apparatus 100 can…wake the subject…”, [0070]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Landesberg et al (US 2016/0029949 A1, hereinafter Landesberg) in view of Galeev.
Regarding Claim 1, Landesberg discloses a method, comprising: 
capturing (“The data acquisition system sampled…the acceleration channels”, [0194]), with a portable device (“a patch…”, [0035]), a plurality of signals generated by one or more sensors (Elements 12, Fig. 1; “The sensors may be embodied in a patch, referred to as a patch and sensor unit”, [0035]) of the portable device positioned to sense a portion of a human user's body (Elements 12 can go on the chest and abdomen, [0035]), wherein the one or more sensors generate the plurality of signals in response to sensor-detected movements of the user's body measured along multiple axes (“Chest wall and abdominal displacement were continuously monitored using the described three miniature motion sensors that were fixed on the right and left sides of the chest”, [0132]), the movements corresponding to lung activity in the user's body during one or more respiratory cycles (“The suggested system directly monitors the dynamics and uniformity of lung ventilation”, [0086]); 
extracting from the waveforms, using the signal processor, at least one biomarker corresponding to the lung activity (“TA”, Fig. 5A; “The TA represents the amplitude of the tidal local displacement during the breath cycle, at the site of measurement”, [0140]) and, based on the at least one biomarker, determining a respiratory condition of the user (Fig. 5A; “The response of the TA was clearly different for the OA and the CA episodes as shown in FIG. 5a”, [0152]); 
generating a notification based on the respiratory condition as determined (“The proposed indices in this study are able to provide [an alarm] from the beginning of the obstructive episodes,”, [0172]).
Landesberg discloses the claimed invention except for expressly disclosing 
 selecting, using signal processing performed by a signal processor embedded in the portable device, a preferred axis of measurement from among the multiple axes; 
filtering, with the signal processor, waveforms generated by selected signals selected from among the plurality of signals, wherein the selected signals correspond to signals generated in response to movements of the user's body measured along the preferred axis of measurement; and 
conveying the notification to the user via the portable device.
However, Galeev teaches using a portable device (Element 100, Fig. 4A) to capture the signals using sensors in the portable device (Figs. 4A, 4C),
 selecting, using signal processing performed by a signal processor (Element 305 in Element 300, Fig. 3) embedded in the portable device (“300…may be present in…apparatus 100”, [0045]), a preferred axis of measurement from among the multiple axes (“the output of each axis of the accelerometer can be assessed and the clearest signal … can be selected for respiratory analysis”, [0058]); 
filtering, with the signal processor, waveforms generated by selected signals selected from among the plurality of signals (Fig. 5; “Fig. 5 depicts what such a single-axis output looks like after it has been…smoothed using a smoothing filter…”), wherein the selected signals correspond to signals generated in response to movements of the user's body measured along the preferred axis of measurement (the output of the selected axis of the accelerometer corresponds to the body micro-movements along that axis); and 
conveying the notification to the user via the portable device (“Apparatus 100 can…wake the subject…”, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the processing steps of Galeev, to the method of Landesberg, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 8, Landesberg discloses a system, comprising: 
a portable device (“a patch…”, [0035]) including one or more sensors (Elements 12, Fig. 1; “The sensors may be embodied in a patch, referred to as a patch and sensor unit”, [0035]) configured to generate a plurality of signals (See Figs. 3-4 and Fig. 8); and a processor (Element 16, Fig. 1), wherein the portable device is configured to perform: 
capturing (“The data acquisition system sampled…the acceleration channels”, [0194]) the plurality of signals generated by the one or more sensors positioned to sense a portion of a human user's body (Elements 12 can go on the chest and abdomen, [0035]), wherein the one or more sensors generate the plurality of signals in response to sensor-detected movements of the user's body measured along multiple axes (“Chest wall and abdominal displacement were continuously monitored using the described three miniature motion sensors that were fixed on the right and left sides of the chest”, [0132]), the movements corresponding to lung activity in the user's body during one or more respiratory cycles (“The suggested system directly monitors the dynamics and uniformity of lung ventilation”, [0086]); 
extracting from the waveforms, using the signal processor, at least one biomarker corresponding to the lung activity (“TA”, Fig. 5A; “The TA represents the amplitude of the tidal local displacement during the breath cycle, at the site of measurement”, [0140]) and, based on the at least one biomarker, determining a respiratory condition of the user (Fig. 5A; “The response of the TA was clearly different for the OA and the CA episodes as shown in FIG. 5a”, [0152]); and
generating a notification based on the respiratory condition as determined (“The proposed indices in this study are able to provide [an alarm] from the beginning of the obstructive episodes,”, [0172]). 
Landesberg discloses the claimed invention except for expressly disclosing the portable device to include a processor, 
WA202005-002-1-USO_8255-0049Page 44 of 50selecting, using signal processing performed by a signal processor embedded in the portable device, a preferred axis of measurement from among the multiple axes; 
filtering, with the signal processor, waveforms generated by selected signals selected from among the plurality of signals, wherein the selected signals correspond to signals generated in response to movements of the user's body measured along the preferred axis of measurement; and
conveying the notification to the user via the portable device.  
However, Galeev teaches the portable device (Element 100, Fig. 4A) to include a processor (Element 305 in Element 300, Fig. 3), 
selecting, using signal processing performed by a signal processor (Element 305 in Element 300, Fig. 3) embedded in the portable device (“300…may be present in…apparatus 100”, [0045]), a preferred axis of measurement from among the multiple axes (“the output of each axis of the accelerometer can be assessed and the clearest signal … can be selected for respiratory analysis”, [0058]);
filtering, with the signal processor, waveforms generated by selected signals selected from among the plurality of signals (Fig. 5; “Fig. 5 depicts what such a single-axis output looks like after it has been…smoothed using a smoothing filter…”), wherein the selected signals correspond to signals generated in response to movements of the user's body measured along the preferred axis of measurement (the output of the selected axis of the accelerometer corresponds to the body micro-movements along that axis); and 
conveying the notification to the user via the portable device (“Apparatus 100 can…wake the subject…”, [0070]).
As both portable devices including processors that process data sensed by the portable device and portable devices without such a processor are both commonly known concepts, one of ordinary skill in the art could have substituted one known element (a portable device including the processor, as taught by Galeev) for another (a portable device where the processor is external, as taught by Landesberg), and the results of the substitution would have been predictable (identical methods being performed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the device configuration steps of Galeev, to the device configuration steps of Landesberg, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 15, Landesberg discloses a computer program product comprising one or more computer readable storage media having program instructions collectively stored therein (“the required data acquisition system and data storage”, [0038]), the program instructions executable by a processor to cause the processor to initiate operations (“Software for analyzing the respiratory effort indices”, [0040]) comprising: 
capturing (“The data acquisition system sampled…the acceleration channels”, [0194]), with a portable device (“a patch…”, [0035]), a plurality of signals generated by one or more sensors (Elements 12, Fig. 1; “The sensors may be embodied in a patch, referred to as a patch and sensor unit”, [0035]) of the portable device positioned to sense a portion of a human user's body (Elements 12 can go on the chest and abdomen, [0035]), wherein the one or more sensors generate the plurality of signals in response to sensor-detected movements of the user's body measured along multiple axes (“Chest wall and abdominal displacement were continuously monitored using the described three miniature motion sensors that were fixed on the right and left sides of the chest”, [0132]), the movements corresponding to lung activity in the user's body during one or more respiratory cycles (“The suggested system directly monitors the dynamics and uniformity of lung ventilation”, [0086]); 
extracting from the waveforms at least one biomarker corresponding to the lung activity (“TA”, Fig. 5A; “The TA represents the amplitude of the tidal local displacement during the breath cycle, at the site of measurement”, [0140]) and, based on the at least one biomarker, determining a respiratory condition of the user(Fig. 5A; “The response of the TA was clearly different for the OA and the CA episodes as shown in FIG. 5a”, [0152]); and
generating a notification based on the respiratory condition as determined (“The proposed indices in this study are able to provide [an alarm] from the beginning of the obstructive episodes,”, [0172]).  
Landesberg discloses the claimed invention except for expressly disclosing
selecting a preferred axis of measurement from among the multiple axes; 
filtering waveforms generated by selected signals selected from among the plurality of signals, wherein the selected signals correspond to signals generated in response to movements of the user's body measured along the preferred axis of measurement; and
conveying the notification to the user via the portable device.
However, Galeev teaches using a portable device (Element 100, Fig. 4A) to capture the signals using sensors in the portable device (Figs. 4A, 4C),
selecting a preferred axis of measurement from among the multiple axes (“the output of each axis of the accelerometer can be assessed and the clearest signal … can be selected for respiratory analysis”, [0058]); 
filtering waveforms generated by selected signals selected from among the plurality of signals(Fig. 5; “Fig. 5 depicts what such a single-axis output looks like after it has been…smoothed using a smoothing filter…”), wherein the selected signals correspond to signals generated in response to movements of the user's body measured along the preferred axis of measurement (the output of the selected axis of the accelerometer corresponds to the body micro-movements along that axis); and
conveying the notification to the user via the portable device (“Apparatus 100 can…wake the subject…”, [0070]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the program instructions steps of Galeev, to the program instructions steps of Landesberg, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Landesberg in view of Galeev, and further in view of Auerbach (US 2019/0133499 Al, cited in applicant’s 04/18/2022 IDS, hereinafter Auerbach).
Regarding Claim 2, modified Landesberg discloses the method of claim 1. Modified Landesberg discloses the claimed invention except for expressly disclosing estimating a measurement quality of the signals captured by the portable device, wherein the measurement quality indicates a likelihood that the signals as captured reliably detect the movements corresponding to the lung activity during the one or more respiratory cycles. However, Auerbach teaches estimating a measurement quality (“a quality measure is provided, which quantifies the reliability of the current measurement”, [0171]) of the signals captured by the portable device (Figs. 6-9, Fig. 2), wherein the measurement quality indicates a likelihood that the signals as captured reliably detect the movements (“…the quality score is reduced from 1. The amount that it is reduced depends on the prediction error of the motion…”, [0185]; the inverse of prediction error is indicative of a likelihood that the signal is correct) corresponding to the lung activity during the one or more respiratory cycles (See Fig. 12; “a system for monitoring the breathing patterns of a subject using inertial sensors”, [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Landesberg, the measurement quality estimation of Auerbach, because this can provide a more reliable early warning system that is more immune to artifacts, as taught by Auerbach ([0171]). 
Regarding Claim 9, modified Landesberg discloses the system of claim 8. Modified Landesberg discloses the claimed invention except for expressly disclosing wherein the portable device is configured to further perform estimating a measurement quality of the signals captured by the portable device, wherein the measurement quality indicates a likelihood that the signals as captured reliably detect the movements corresponding to the lung activity during the one or more respiratory cycles. However, Auerbach teaches wherein the portable device is configured to further perform estimating a measurement quality (“a quality measure is provided, which quantifies the reliability of the current measurement”, [0171]) of the signals captured by the portable device (Figs. 6-9, Fig. 2), wherein the measurement quality indicates a likelihood that the signals as captured reliably detect the movements (“…the quality score is reduced from 1. The amount that it is reduced depends on the prediction error of the motion…”, [0185]; the inverse of prediction error is indicative of a likelihood that the signal is correct) corresponding to the lung activity during the one or more respiratory cycles (See Fig. 12; “a system for monitoring the breathing patterns of a subject using inertial sensors”, [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Landesberg, the measurement quality estimation of Auerbach, because this can provide a more reliable early warning system that is more immune to artifacts, as taught by Auerbach ([0171]). 
Regarding Claim 16, modified Landesberg discloses the computer program product of claim 15. Modified Landesberg discloses the claimed invention except for expressly disclosing wherein the program instructions are executable by the processor to cause the processor to initiate operations further comprising estimating a measurement quality of the signals captured by the portable device, wherein the measurement quality indicates a likelihood that the signals as captured reliably detect the movements corresponding to the lung activity during the one or more respiratory cycles.  However, Auerbach teaches wherein the program instructions are executable by the processor to cause the processor to initiate operations (“The markers may also include a microprocessor for performing some signal processing of the sensors”, [0070]; microprocessors have program instructions are executable by the processor) further comprising estimating a measurement quality (“a quality measure is provided, which quantifies the reliability of the current measurement”, [0171]) of the signals captured by the portable device (Figs. 6-9, Fig. 2), wherein the measurement quality indicates a likelihood that the signals as captured reliably detect the movements (“…the quality score is reduced from 1. The amount that it is reduced depends on the prediction error of the motion…”, [0185]; the inverse of prediction error is indicative of a likelihood that the signal is correct) corresponding to the lung activity during the one or more respiratory cycles (See Fig. 12; “a system for monitoring the breathing patterns of a subject using inertial sensors”, [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the program instructions of Landesberg, the measurement quality estimation of Auerbach, because this can provide a more reliable early warning system that is more immune to artifacts, as taught by Auerbach ([0171]). 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Landesberg in view of Galeev and Auerbach, and further in view of Tanaka et al (US 2017/0010670 Al, hereinafter Tanaka).
Regarding Claim 3, modified Landesberg discloses the method of claim 2. Modified Landesberg discloses the claimed invention except for expressly disclosing: based on the measurement quality, determining one or more positions for the user to position the portable device relative to the user's body; and 2Application No.: 17/072,341 
generating an electronic message by the portable device (Signal 626, Fig. 8), based on the measurement quality, and providing the electronic message to the user with the portable device instructing the user to position the portable device relative to the user's body, in accordance with the one or more positions determined, for capturing a new plurality of signals generated by the one or more sensors of the portable device in response to further sensor-detected movements of the user's body during one or more new respiratory cycles.  
However, Tanaka teaches based on the measurement quality, determining one or more positions for the user to position the portable device relative to the user's body (Step 660, Fig. 9); and 2Application No.: 17/072,341 
generating an electronic message by the portable device (Signal 626, Fig. 8), based on the measurement quality (Steps 658 and 660, Fig. 9; [0073]), and providing the electronic message to the user with the portable device (Step 662, Fig. 9) instructing the user to position the portable device relative to the user's body, in accordance with the one or more positions determined (“the user may adjust the location of the wearable device 610, and receive increasing/decreasing intensity signals to indicate whether they are getting "hotter" or "colder" to the ideal placement”, [0075]), for capturing a new plurality of signals generated by the one or more sensors of the portable device in response to further sensor-detected movements of the user's body during one or more new respiratory cycles (“system 600 may be configured for use in acquiring … respiration rate”, [0070]; after the initial calibration, this system is intended to capture a respiration rate, which must be detected over one or more new respiratory cycles; the sensor can be an accelerometer, [0038], and the device can be portable, see Fig. 7, which is compatible with Fig. 2, 8, and 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Landesberg, with the steps of Tanaka, because the optimal placement of a wearable device on the body is often not apparent to the user/wearer of the wearable device, and optimal placement to improve performance of the wearable device, as taught by Tanaka ([0009]).
Regarding Claim 10, modified Landesberg discloses the system of claim 9. Modified Landesberg discloses the claimed invention except for expressly disclosing wherein the portable device  is configured to further perform : based on the measurement quality, determining one or more positions for the user to position the portable device relative to the user's body; and generating an electronic message by the portable device, based on the measurement quality, and providing the electronic message to the user with the portable device instructing the user to position the portable device relative to the user's body, in accordance with the one or more positions determined, for capturing a new plurality of signals generated by the one or more sensors 5Application No.: 17/072,341 of the portable device in response to further sensor-detected movements of the user's body during one or more new respiratory cycles.  However, Tanaka teaches wherein the portable device is configured to further perform: determining one or more positions for the user to position the portable device relative to the user's body (Step 660, Fig. 9); and 2Application No.: 17/072,341 
generating an electronic message by the portable device (Signal 626, Fig. 8), based on the measurement quality (Steps 658 and 660, Fig. 9; [0073]), and providing the electronic message to the user with the portable device (Step 662, Fig. 9) instructing the user to position the portable device relative to the user's body, in accordance with the one or more positions determined (“the user may adjust the location of the wearable device 610, and receive increasing/decreasing intensity signals to indicate whether they are getting "hotter" or "colder" to the ideal placement”, [0075]), for capturing a new plurality of signals generated by the one or more sensors of the portable device in response to further sensor-detected movements of the user's body during one or more new respiratory cycles (“system 600 may be configured for use in acquiring … respiration rate”, [0070]; after the initial calibration, this system is intended to capture a respiration rate, which must be detected over one or more new respiratory cycles; the sensor can be an accelerometer, [0038], and the device can be portable, see Fig. 7, which is compatible with Fig. 2, 8, and 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Landesberg, with the steps of Tanaka, because the optimal placement of a wearable device on the body is often not apparent to the user/wearer of the wearable device, and optimal placement to improve performance of the wearable device, as taught by Tanaka ([0009]).
Regarding Claim 17, modified Landesberg discloses the computer program product of claim 16. Modified Landesberg discloses the claimed invention except for expressly disclosing wherein the program instructions are executable by the processor to cause the processor to initiate operations further comprising: based on the measurement quality, determining one or more positions for the user to position the portable device relative to the user's body; and generating an electronic message by the portable device, based on the measurement quality, and providing the electronic message to the user with the portable device instructing the user to position the portable device relative to the user's body, in accordance with the one or more positions determined, for capturing a new plurality of signals generated by the one or more sensors of the portable device in response to further sensor-detected movements of the user's body during one or more new respiratory cycles.  However, Tanaka teaches wherein the program instructions are executable by the processor to cause the processor to initiate operations (“wherein the programming is readable and executable by the processor, and wherein the programming performs steps”, [0086]) further comprising: based on the measurement quality, determining one or more positions for the user to position the portable device relative to the user's body (Step 660, Fig. 9); and 2Application No.: 17/072,341 
generating an electronic message by the portable device (Signal 626, Fig. 8), based on the measurement quality (Steps 658 and 660, Fig. 9; [0073]), and providing the electronic message to the user with the portable device (Step 662, Fig. 9) instructing the user to position the portable device relative to the user's body, in accordance with the one or more positions determined (“the user may adjust the location of the wearable device 610, and receive increasing/decreasing intensity signals to indicate whether they are getting "hotter" or "colder" to the ideal placement”, [0075]), for capturing a new plurality of signals generated by the one or more sensors of the portable device in response to further sensor-detected movements of the user's body during one or more new respiratory cycles (“system 600 may be configured for use in acquiring … respiration rate”, [0070]; after the initial calibration, this system is intended to capture a respiration rate, which must be detected over one or more new respiratory cycles; the sensor can be an accelerometer, [0038], and the device can be portable, see Fig. 7, which is compatible with Fig. 2, 8, and 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the program instructions of Landesberg, with the steps of Tanaka, because the optimal placement of a wearable device on the body is often not apparent to the user/wearer of the wearable device, and optimal placement to improve performance of the wearable device, as taught by Tanaka ([0009]).

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Landesberg in view of Galeev, and further in view of Bhushan et al (US 2018/0358119 A1, hereinafter Bhushan).
Regarding Claim 5, modified Landesberg discloses the method of claim 1, wherein the portable device comprises a plurality of portable devices (See Fig. 1 with multiple elements 12; “Other accelerometers or alike 12 may be used, such as on the abdomen. The sensors may be embodied in a patch, referred to as a patch and sensor unit”, [0035]; this means multiple patches can be used), and wherein the method further comprises: generating a plurality of time-based waveforms (Figs. 3, 4, and 8), wherein each waveform is generated based on sensor-detected signals captured by a different one of the plurality of portable devices (“The tidal displacement index (TDI) signals from the Right (R), Left (L) and Abdominal (Ab) sensors are displayed”, [0024]), each of the portable devices positioned to capture a set of signals generated in response to sensor-detected movements of a different portion of the user's body during the one or more respiratory cycles (“Right” captures tidal displacement signals due to breathing on the right side of the chest, “Left” captures tidal displacement signals due to breathing on the left side of the chest, and “Abdomen” captures tidal displacement signals due to breathing on the abdomen). 
Modified Landesberg discloses the claimed invention except for expressly disclosing determining, based on a timestamp automatically generated by a selected one of the plurality of portable devices, a baseline start time for the plurality of time-based waveforms, the baseline start time corresponding to the one or more respiratory cycles; and time-aligning each of the time-based waveforms based on the baseline start time. However, Bhushan teaches determining, based on a timestamp automatically generated by a selected one of the plurality of portable devices, a baseline start time for the plurality of time-based waveforms (“This synchronization is achieved by the smart phone sending its exact UTC time to the Wearables”, [0105]; this means the exact UTC time must have been determined based on the timestamp of the internal clock of the phone), the baseline start time corresponding to the one or more respiratory cycles (“the signals from the Wearable to an application running on the smart phone”, [0120]; this means the baseline start UTC time corresponds to the Wearable signal time, since they are tracked on the same device; the Wearable can track respiratory rate, [0074]); and time-aligning each of the time-based waveforms based on the baseline start time (“the internal clocks of the Wearables are aligned with the clock of the gateway device, as well as with each other”, [0105]; this means the time-based waveforms generated by the Wearable device are based on the baseline start time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Landesberg, with the time aligning of Bhushan, because this is a way to normalize drift between devices, as taught by Bhushan ([0105]).
Regarding Claim 6, modified Landesberg discloses the method of claim 5, wherein the plurality of portable devices comprises a first portable device and a second portable device (See Fig. 1, with a first and second patch ([0035]) with element 12), the first portable device positioned adjacent a chest portion of the user's body (“three miniature motion sensors that were fixed on the right and left sides of the chest…”), and the second portable device position adjacent an abdominal portion of the user's body (“…and epigastrium.”, [0132]); 3Application No.: 17/072,341 
the first portable device generates a first time-based waveform by capturing and signal processing a plurality of signals generated in response to sensor-detected movements of the chest portion of the user's body during the one or more respiratory cycles (Figs. 3, 4, and 8, “Left” or “Right” sensor data); 
the second portable device generates a second time-based waveform by capturing and signal processing a plurality of signals generated in response to sensor-detected movements of the abdominal portion of the user's body during the one or more respiratory cycles (Figs. 3, 4, and 8, “Abdomen” sensor data); and 
further comprising estimating breathing synchrony (“wherein said processor determines synchrony of breathing movements between both sides of the chest and the abdomen…”, Claim 4; also [0112]) based on a phase difference between the first and second time-based waveforms (“the …chest-abdominal phase difference [is] calculated from the accelerometer,” [0186]) and determining the respiratory condition of the user based on the estimated breathing synchrony (“wherein during obstruction apnea…”, Claim 4).  
Regarding Claim 12, modified Landesberg discloses the system of claim 8, further comprising a plurality of portable devices, wherein one of the plurality of portable devices (See Fig. 1 with multiple elements 12; “Other accelerometers or alike 12 may be used, such as on the abdomen. The sensors may be embodied in a patch, referred to as a patch and sensor unit”, [0035]; this means multiple patches can be used) is configured to perform: generating a plurality of time-based waveforms (Figs. 3, 4, and 8), wherein each waveform is generated based on sensor-detected signals captured by a different one of the plurality of portable devices (“The tidal displacement index (TDI) signals from the Right (R), Left (L) and Abdominal (Ab) sensors are displayed”, [0024]), each of the portable devices positioned to capture a set of signals generated in response to sensor-detected movements of a different portion of the user's body during the one or more respiratory cycles (“Right” captures tidal displacement signals due to breathing on the right side of the chest, “Left” captures tidal displacement signals due to breathing on the left side of the chest, and “Abdomen” captures tidal displacement signals due to breathing on the abdomen). 
Modified Landesberg discloses the claimed invention except for expressly disclosing determining, based on a timestamp automatically generated by a selected one of the plurality of portable devices, a baseline start time for the plurality of time-based waveforms, the baseline start time corresponding to the one or more respiratory cycles; and time-aligning each of the time-based waveforms based on the baseline start time.  However, Bhushan teaches determining, based on a timestamp automatically generated by a selected one of the plurality of portable devices, a baseline start time for the plurality of time-based waveforms (“This synchronization is achieved by the smart phone sending its exact UTC time to the Wearables”, [0105]; this means the exact UTC time must have been determined based on the timestamp of the internal clock of the phone), the baseline start time corresponding to the one or more respiratory cycles (“the signals from the Wearable to an application running on the smart phone”, [0120]; this means the baseline start UTC time corresponds to the Wearable signal time, since they are tracked on the same device; the Wearable can track respiratory rate, [0074]); and time-aligning each of the time-based waveforms based on the baseline start time (“the internal clocks of the Wearables are aligned with the clock of the gateway device, as well as with each other”, [0105]; this means the time-based waveforms generated by the Wearable device are based on the baseline start time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Landesberg, with the time aligning of Bhushan, because this is a way to normalize drift between devices, as taught by Bhushan ([0105]).
Regarding Claim 13, modified Landesberg discloses the system of claim 12, wherein the plurality of portable devices comprises a first portable device and a second portable device (See Fig. 1, with a first and second patch ([0035]) with element 12), the first portable device positioned adjacent a chest portion of the user's body (“three miniature motion sensors that were fixed on the right and left sides of the chest…”), and the second portable device position adjacent an abdominal portion of the user's body(“…and epigastrium.”, [0132]); 6Application No.: 17/072,341 
the first portable device generates a first time-based waveform by capturing a plurality of signals generated in response to sensor-detected movements of the chest portion of the user's body during the one or more respiratory cycles (Figs. 3, 4, and 8, “Left” or “Right” sensor data); 
the second portable device generates a second time-based waveform by capturing a plurality of signals generated in response to sensor-detected movements of the abdominal portion of the user's body during the one or more respiratory cycles (Figs. 3, 4, and 8, “Abdomen” sensor data); and 
the processor is configured to initiate operations further including estimating breathing synchrony (“wherein said processor determines synchrony of breathing movements between both sides of the chest and the abdomen…”, Claim 4; also [0112]) based on a phase difference between the first and second time-based waveforms (“the …chest-abdominal phase difference [is] calculated from the accelerometer,” [0186]) and determining the respiratory condition of the user based on the estimated breathing synchrony (“wherein during obstruction apnea…”, Claim 4).  
Regarding Claim 19, modified Landesberg discloses the computer program product of claim 14, wherein the portable device comprises a plurality of portable devices (See Fig. 1 with multiple elements 12; “Other accelerometers or alike 12 may be used, such as on the abdomen. The sensors may be embodied in a patch, referred to as a patch and sensor unit”, [0035]; this means multiple patches can be used), and the program instructions are executable by the processor to cause the processor to initiate operations further comprising: generating a plurality of time-based waveforms (Figs. 3, 4, and 8), wherein each waveform is generated based on sensor-detected signals captured by a different one of the plurality of portable devices (“The tidal displacement index (TDI) signals from the Right (R), Left (L) and Abdominal (Ab) sensors are displayed”, [0024]), each of the portable devices positioned to capture a set of signals generated in response to sensor-detected movements of a different portion of the user's body during the one or more respiratory cycles (“Right” captures tidal displacement signals due to breathing on the right side of the chest, “Left” captures tidal displacement signals due to breathing on the left side of the chest, and “Abdomen” captures tidal displacement signals due to breathing on the abdomen). 
Modified Landesberg discloses the claimed invention except for expressly disclosing determining, based on a timestamp automatically generated by a selected one of the plurality of portable devices, a baseline start time for the plurality of time-based waveforms, the baseline start time corresponding to the one or more respiratory cycles; and time-aligning each of the time-based waveforms based on the baseline start time.  However, Bhushan teaches determining, based on a timestamp automatically generated by a selected one of the plurality of portable devices, a baseline start time for the plurality of time-based waveforms (“This synchronization is achieved by the smart phone sending its exact UTC time to the Wearables”, [0105]; this means the exact UTC time must have been determined based on the timestamp of the internal clock of the phone), the baseline start time corresponding to the one or more respiratory cycles (“the signals from the Wearable to an application running on the smart phone”, [0120]; this means the baseline start UTC time corresponds to the Wearable signal time, since they are tracked on the same device; the Wearable can track respiratory rate, [0074]); and time-aligning each of the time-based waveforms based on the baseline start time (“the internal clocks of the Wearables are aligned with the clock of the gateway device, as well as with each other”, [0105]; this means the time-based waveforms generated by the Wearable device are based on the baseline start time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the program instructions of Landesberg, with the time aligning of Bhushan, because this is a way to normalize drift between devices, as taught by Bhushan ([0105]).
Regarding Claim 20, modified Landesberg discloses computer program product of claim 18, wherein the plurality of portable devices comprises a first portable device and a second portable device(See Fig. 1, with a first and second patch ([0035]) with element 12), the first portable device positioned adjacent a chest portion of the user's body (“three miniature motion sensors that were fixed on the right and left sides of the chest…”), and the second portable device position adjacent an abdominal portion of the user's body (“…and epigastrium.”, [0132]); 3Application No.: 17/072,341 
the first portable device generates a first time-based waveform by capturing and signal processing a plurality of signals generated in response to sensor-detected movements of the chest portion of the user's body during the one or more respiratory cycles (Figs. 3, 4, and 8, “Left” or “Right” sensor data); 
the second portable device generates a second time-based waveform by capturing and signal processing a plurality of signals generated in response to sensor-detected movements of the abdominal portion of the user's body during the one or more respiratory cycles (Figs. 3, 4, and 8, “Abdomen” sensor data); and 
the program instructions are executable by the processor to cause the processor to initiate operations further comprising estimating breathing (“wherein said processor determines synchrony of breathing movements between both sides of the chest and the abdomen…”, Claim 4; also [0112]) based on a phase difference between the first and second time-based waveforms (“the …chest-abdominal phase difference [is] calculated from the accelerometer,” [0186]) and determining the respiratory condition of the user based on the estimated breathing synchrony (“wherein during obstruction apnea…”, Claim 4).  

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Landesberg in view of Galeev, and further in view of Peng et al (US 2021/0275105 A1, hereinafter Peng), Non-Patent Literature (NPL) to Gu et al (“Assessment of human respiration patterns via noncontact sensing using doppler multi-radar system”, hereinafter Gu), and Karahasanovic et al (WO 2018/185031 Al, hereinafter Karahasanovic)
Regarding Claim 7, modified Landesberg discloses the method of claim 1. Modified Landesberg discloses the claimed invention except for expressly disclosing wherein the portable device comprises a portable device having embedded therein a receiver-transmitter array, and wherein the method further comprises: 
using beam forming to determine a direction of arrival of signals transmitted by a transmitter of the receiver-transmitter array and reflected back by the user's body to a receiver of the receiver-transmitter array; and 
separately identifying chest displacements and abdominal displacements of the user's body during the one or more respiratory cycles, the separately identifying based on the signals reflected back from the user's body and received by the receiver of the receiver-transmitter array; 
wherein the determining the respiratory condition of the user's body is based on a thoraco- abdominal synchrony determined using a chest breathing rate biomarker estimated by the chest displacements and an abdominal breathing rate biomarker estimated by the abdominal displacements.
However, Peng teaches wherein the portable device comprises a portable device having embedded therein a receiver-transmitter array (“the transmitter 110 and the receiver 120 are mounted in the same communication device…such as mobile phone”, [0018]), and wherein the method further comprises: 
using beam forming to determine a direction of arrival of signals transmitted by a transmitter of the receiver-transmitter array and reflected back by the user's body to a receiver of the receiver-transmitter array (“The beam can be directed toward different positions by adjusting the delay to change the beam angle, and the vital signs VS are extracted by the compute units 130 only when the beam directs toward the subject O so as to determine the orientation of the subject 0”, [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Landesberg, by adding the transmitter-receiver array of Peng, because this allows the vital signs of the respiration and heartbeat can be extracted from the vital-sign signals over long distances, as taught by Peng ([0027]).
Gu teaches separately identifying chest displacements and abdominal displacements of the user's body during the one or more respiratory cycles (“The DC coupled radar system allows simultaneous assessment of the respiration motions at chest and abdomen with a very high accuracy”, p. 6835, paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Landesberg, with the separately identifying of Gu, based on the signals reflected back from the user's body and received by the receiver of the receiver-transmitter array, in order to obtain an accurate assessment of different respiration patterns, as taught by Gu (Abstract). 
Karahasanovic teaches wherein the determining the respiratory condition of the user's body (“…an indication of certain diseases such as bronchopulmonary dysplasia, obstructive sleep apnea, upper or lower airway obstruction…”, [0003]) is based on a thoraco- abdominal synchrony (“a significant degree of asynchrony between abdominal and pulmonary motion…”, [0003]) determined using a chest breathing rate biomarker estimated by the chest displacements and an abdominal breathing rate biomarker estimated by the abdominal displacements (See last two steps of Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Landesberg, with the determining of a respiratory condition based on a  thoraco- abdominal synchrony, as taught by Karahasanovic, because this is necessary in order to detect certain breathing disorders, as taught by Karahasanovic ([0003]). 
Regarding Claim 14, modified Landesberg discloses the system of claim 8. Modified Landesberg discloses the claimed invention except for expressly disclosing: 
a receiver-transmitter array configured to transmit signals and receive the transmitted signals reflected back from the user's body, wherein the portable device  is further configured to perform: 
using beam forming to determine a direction of arrival of the signals transmitted by a transmitter of the receiver-transmitter array and reflected back by the user's body to a receiver of the receiver-transmitter array; and 
separately identifying chest displacements and abdominal displacements of the user's body during the one or more respiratory cycles, the separately identifying based on the signals reflected back from the user's body and received by the receiver of the receiver- transmitter array; 
wherein the determining the respiratory condition of the user's body is based on a thoraco-abdominal synchrony determined using a chest breathing rate biomarker estimated by the chest displacements and an abdominal breathing rate biomarker estimated by the abdominal displacements.  
However, Peng teaches wherein the portable device comprises a portable device having embedded therein a receiver-transmitter array (“the transmitter 110 and the receiver 120 are mounted in the same communication device…such as mobile phone”, [0018]), and wherein the method further comprises: 
using beam forming to determine a direction of arrival of signals transmitted by a transmitter of the receiver-transmitter array and reflected back by the user's body to a receiver of the receiver-transmitter array (“The beam can be directed toward different positions by adjusting the delay to change the beam angle, and the vital signs VS are extracted by the compute units 130 only when the beam directs toward the subject O so as to determine the orientation of the subject 0”, [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Landesberg, by adding the transmitter-receiver array of Peng, because this allows the vital signs of the respiration and heartbeat can be extracted from the vital-sign signals over long distances, as taught by Peng ([0027]).
Gu teaches separately identifying chest displacements and abdominal displacements of the user's body during the one or more respiratory cycles (“The DC coupled radar system allows simultaneous assessment of the respiration motions at chest and abdomen with a very high accuracy”, p. 6835, paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Landesberg, with the separately identifying of Gu, based on the signals reflected back from the user's body and received by the receiver of the receiver-transmitter array, in order to obtain an accurate assessment of different respiration patterns, as taught by Gu (Abstract). 
Karahasanovic teaches wherein the determining the respiratory condition of the user's body (“…an indication of certain diseases such as bronchopulmonary dysplasia, obstructive sleep apnea, upper or lower airway obstruction…”, [0003]) is based on a thoraco- abdominal synchrony (“a significant degree of asynchrony between abdominal and pulmonary motion…”, [0003]) determined using a chest breathing rate biomarker estimated by the chest displacements and an abdominal breathing rate biomarker estimated by the abdominal displacements (See last two steps of Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Landesberg, with the determining of a respiratory condition based on a thoraco- abdominal synchrony, as taught by Karahasanovic, because this is necessary in order to detect certain breathing disorders, as taught by Karahasanovic ([0003]). 

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, when considered in light of parent Claims 1-3, the prior art fails to disclose wherein the determining one or more positions comprises: 
selecting from a plurality of breathing tests a breathing test for the user to perform with the portable device, wherein the breathing test is selected based on a likelihood that meets or exceeds a predetermined probability level that, given the determined respiratory condition of the user, the user is capable of performing the breathing test; and 
determining the one or more positions based on the breathing test selected for the user to perform.
Regarding Claim 11, when considered in light of parent Claims 8-10, the prior art fails to disclose wherein the determining one or more positions comprises: 
selecting from a plurality of breathing tests a breathing test for the user to perform with the portable device, wherein the breathing test is selected based on a likelihood that meets or exceeds a predetermined probability level that, given the determined respiratory condition of the user, the user is capable of performing the breathing test; and 
determining the one or more positions based on the breathing test selected for the user to perform.
Regarding Claim 18, when considered in light of parent Claims 15-17, the prior art fails to disclose wherein the determining one or more positions comprises: 
selecting from a plurality of breathing tests a breathing test for the user to perform with the portable device, wherein the breathing test is selected based on a likelihood that meets or exceeds a predetermined probability level that, given the determined respiratory condition of the user, the user is capable of performing the breathing test; and 
determining the one or more positions based on the breathing test selected for the user to perform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Murali et al (US 2021/0345270 Al), which discloses generating a plurality of time-based waveforms, wherein each waveform is generated based on sensor-detected signals captured by a different one of the plurality of portable devices, each of the portable devices positioned to capture a set of signals generated in response to sensor-detected movements of a different portion of the user's body during the one or more respiratory cycles; and time-aligning each of the time-based waveforms.
See Yuen et al (US 2010/0130873 Al), which discloses a receiver-transmitter array; and estimating breathing synchrony based on a phase difference between the first and second time-based waveforms and determining the respiratory condition of the user based on the estimated breathing synchrony.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791